--------------------------------------------------------------------------------

Trimble Navigation Limited
Deferred Compensation Plan
Master Plan Document

--------------------------------------------------------------------------------

 
 
 
 
Effective December 30, 2004
 
(as amended and restated October 19, 2007)
 
 
 
 

--------------------------------------------------------------------------------


 
Trimble Navigation Limited
Deferred Compensation Plan
Master Plan Document

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

   
  Page
ARTICLE 1
Definitions
1
     
ARTICLE 2
Selection, Enrollment, Eligibility
7
     
2.1
Selection by Committee
7
2.2
Enrollment and Eligibility Requirements; Commencement of Participation
7
     
ARTICLE 3
Deferral Commitments/Company Contribution Amounts/Company Restoration Matching
Amounts /Vesting/Crediting/Taxes
8
     
3.1
Minimum Deferrals
8
3.2
Maximum Deferral
8
3.3
Timing of DeferralElections; Effect of Election Form
9
3.4
Withholding and Crediting of Annual Deferral Amounts
10
3.5
Company Contribution Amount
10
3.6
Vesting
11
3.6
Crediting/Debiting of Account Balances
11
3.8
FICA and Other Taxes
12
     
ARTICLE 4
Scheduled Distributions
13
     
4.1
Scheduled Distributions
13
4.2
Postponing Scheduled Distributions
13
4.3
Other Benefits Take Precedence Over Scheduled Distributions
13
4.4
Unforeseeable Emergencies
14
     
ARTICLE 5
Change In Control Benefit
14
     
5.1
Change in Control Benefit
14
5.2
Payment of Change in Control Benefit
14
     
ARTICLE 6
Retirement Benefit
15
     
6.1
Retirement Benefit
15
6.2
Payment of Retirement Benefit
15
     
ARTICLE 7
Termination Benefit
16
     
7.1
Termination Benefit
16
7.2
Payment of Termination Benefit
16
     
ARTICLE 8
Disability Benefit
16
     
8.1
Disability Benefit
16

 
-i-

--------------------------------------------------------------------------------


 
Trimble Navigation Limited
Deferred Compensation Plan
Master Plan Document 

--------------------------------------------------------------------------------

 
8.2
Payment of Disability Benefit
16
     
ARTICLE 9
Death Benefit
16
     
9.1
Death Benefit
16
9.2
Payment of Death Benefit
16
     
ARTICLE 10
Beneficiary Designation
16
     
10.1
Beneficiary
16
10.2
Beneficiary Designation; Change; Spousal Consent
17
10.3
Acknowledgement
17
10.4
No Beneficiary Designation
17
10.5
Doubt as to Beneficiary
17
10.6
Discharge of Obligations
17
     
ARTICLE 11
Leave of Absence
17
     
11.1
Paid Leave of Absence
17
11.2
Unpaid Leave of Absence
18
     
ARTICLE 12
Termination of Plan, Amendment or Modification
18
     
12.1
Termination of Plan
18
12.2
Amendment
18
12.3
Plan Agreement
18
12.4
Effect of Payment
18
     
ARTICLE 13
Administration
19
     
13.1
Committee Duties
19
13.2
Administration Upon Change In Control
19
13.3
Agents
20
13.4
Binding Effect of Decisions
20
13.5
Indemnity of Committee
20
13.6
Employer Information
20
     
ARTICLE 14
Other Benefits and Agreements
20
     
14.1
Coordination with Other Benefits
20
     
ARTICLE 15
Claims Procedures
20
     
15.1
Presentation of Claim
20
15.2
Notification of Decision
20
15.3
Review of a Denied Claim
21

 
-ii-

--------------------------------------------------------------------------------


 
Trimble Navigation Limited
Deferred Compensation Plan
Master Plan Document

--------------------------------------------------------------------------------

 
15.4
Decision on Review
21
15.5
Legal Action
22
     
ARTICLE 16
Trust
22
     
16.1
Establishment of the Trust
22
16.2
Interrelationship of the Plan and the Trust
22
16.3
Distributions From the Trust
22
     
ARTICLE 17
Miscellaneous
22
     
17.1
Status of Plan
22
17.2
Unsecured General Creditor
22
17.3
Employer’s Liability
23
17.4
Nonassignability
23
17.5
Not a Contract of Employment
23
17.6
Furnishing Information
23
17.7
Terms
23
17.8
Captions
23
17.9
Governing Law
23
17.10
Notice
23
17.11
Successors
24
17.12
Spouse’s Interest
24
17.13
Validity
24
17.14
Incompetent
24
17.15
Domestic Relations Orders
24
17.15
Insurance
24
17.17
Distribution in the Event of Income Inclusion Under Code Section 409A
24
17.18
Deduction Limitation on Benefit Payments
25

 
 
Copyright © 2004-2007
By Clark Consulting, Inc.
Executive Benefits Practice
All Rights Reserved
 
-iii-

--------------------------------------------------------------------------------



TRIMBLE NAVIGATION LIMITED
DEFERRED COMPENSATION PLAN
Effective December 30, 2004


 
Purpose
 
The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Trimble Navigation Limited, a California corporation, and its subsidiaries, if
any, that sponsor this Plan.  This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.
 
Except as otherwise provided below, effective December 30, 2004 (the
“Restatement Date”) the provisions of this Plan shall amend and restate the plan
provisions of the Trimble Navigation Limited Nonqualified Deferred Compensation
Plan effective February 10, 1994 (“Nonqualified Deferred Compensation Plan”)
with respect to all account balances credited to the Nonqualified Deferred
Compensation Plan; provided, however, the provisions of this Plan are not
intended to modify or affect the trust provisions that relate to such account
balances.
 
The Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.  In order to transition to the
requirements of Code Section 409A and related Treasury Regulations, the
Committee may make available to Participants certain transition relief provided
under Notice 2006-79, as described more fully in Appendix A of this Plan.
 
ARTICLE 1
Definitions
 
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
 
1.1
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual
Accounts.  The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 
If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.
 
1.2
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount and Company Contribution Amount for any one Plan Year, plus (b)
amounts credited or debited to such amounts pursuant to this Plan, less (c) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year.  The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

 
1

--------------------------------------------------------------------------------



1.3
“Annual Deferral Amount” shall mean that portion of a Participant's Base Salary,
Bonus, Commissions, Director Fees and LTIP Amounts that a Participant defers in
accordance with Article 3 for any one Plan Year, without regard to whether such
amounts are withheld and credited during such Plan Year.

 
1.4
“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan.  The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant.  The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date.  For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.

 
1.5
“Base Salary” shall mean the cash compensation relating to services performed
during any calendar year, excluding distributions from nonqualified deferred
compensation plans, bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards, director
fees and other fees, and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such allowances are included in
the Employee’s gross income).  Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or nonqualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant's gross income
under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Employee.

 
1.6
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.

 
1.7
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 
1.8
“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution.  Except as otherwise provided in the Plan, a Participant’s Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 9, as applicable.

 
1.9
“Board” shall mean the board of directors of the Company.

 
1.10
“Bonus” shall mean any compensation, in addition to Base Salary, Commissions and
LTIP Amounts, earned by a Participant under any Employer's bonus and cash
incentive plans.

 
2

--------------------------------------------------------------------------------



1.11
“Change in Control” shall mean the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of a corporation, as determined in accordance with this
Section.

 
In order for an event described below to constitute a Change in Control  with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee
in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).
 
In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:
 
 
(a)
A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v).  If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.

 
 
(b)
A “change in the effective control” of the applicable corporation shall occur on
either of the following dates:

 
 
(i)
The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi).  If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

 
 
(ii)
The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi).  In
determining whether the event described in the preceding sentence has occurred,
the applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

 
3

--------------------------------------------------------------------------------



 
(c)
A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii).  A transfer
of assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

 
1.12
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

 
1.13
“Commissions” shall mean the cash commissions earned by a Participant during a
Plan Year, as determined in accordance with Code Section 409A and related
Treasury Regulations.

 
1.14
“Committee” shall mean the committee described in Article 13.

 
1.15
“Company” shall mean Trimble Navigation Limited, a California corporation, and
any successor to all or substantially all of the Company’s assets or business.

 
1.16
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

 
1.17
“Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

 
1.18
“Disability” or “Disabled” shall mean that a Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer.  For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration.  A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.

 
1.19
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

 
1.20
“Employee” shall mean a person who is an employee of an Employer.

 
1.21
“Employer(s)” shall be defined as follows:

 
 
(a)
Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.

 
4

--------------------------------------------------------------------------------


 
1.22
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 
1.23
“401(k) Plan” shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), adopted by the Employer, as it may be amended from time to
time, or any successor thereto.

 
1.24
“LTIP Amounts” shall mean any portion of the compensation attributable to a Plan
Year that is earned by a Participant under any Employer's long-term incentive
plan or any other long-term incentive arrangement designated by the Committee.

 
1.25
“Participant” shall mean any Employee or Director (a) who is selected to
participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (c) whose Plan
Agreement has not terminated.

 
1.26
“Performance-Based Compensation” shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

 
1.27
“Plan” shall mean the Trimble Navigation Limited Deferred Compensation Plan,
which shall be evidenced by this instrument, as it may be amended from time to
time, and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.

 
1.28
“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant.  Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant.  Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

 
1.29
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

 
1.30
“Retirement,” “Retire(s)” or “Retired” shall mean with respect to a Participant
who is an Employee, a Separation from Service on or after the attainment of (a)
age sixty-five (65) with five (5) Years of Service, or (b) age fifty-five (55)
with ten (10) Years of Service; and shall mean with respect to a Participant who
is a Director, a Separation from Service as a Director with the Company on or
after the attainment of age seventy (70).  If a Participant is both an Employee
and a Director and participates in the Plan in each capacity, (a) the
determination of whether the Participant qualifies for Retirement as an Employee
shall be made when the Participant experiences a Separation from Service as an
Employee and such determination shall only apply to the applicable Account
Balance established in accordance with Section 1.1 for amounts deferred under
the Plan as an Employee, and (b) the determination of whether the Participant
qualifies for Retirement as a Director shall be made at the time the Participant
experiences a Separation from Service as a Director and such determination shall
only apply to the applicable Account Balance established in accordance with
Section 1.1 for amounts deferred under the Plan as a Director.

 
1.31
“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h).  In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

 
5

--------------------------------------------------------------------------------



 
(a)
For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer.  A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

 
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer. 
 
 
(b)
For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.

 
 
(c)
For a Participant who provides services to an Employer as both an Employee and
an independent contractor, a Separation from Service generally shall not occur
until the Participant has ceased providing services for such Employer as both as
an Employee and as an independent contractor, as determined in accordance with
the provisions set forth in parts (a) and (b) of this Section,
respectively.  Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an Employee, or (ii) ceases providing services for an Employer
as an Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section. 

 
Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.
 
6

--------------------------------------------------------------------------------



1.32
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 16.

 
1.33
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

 
1.34
“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers.  For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date.  A partial year of employment shall not be
treated as a Year of Service.

 
ARTICLE 2
Selection, Enrollment, Eligibility
 
2.1
Selection by Committee.  Participation in the Plan shall be limited to Directors
and, as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees.  From that group, the Committee
shall select, in its sole discretion, those individuals who may actually
participate in this Plan.

 
2.2
Enrollment and Eligibility Requirements; Commencement of Participation.

 
 
(a)
As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of this Plan.  In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

 
 
(b)
Each Director or selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.  

 
7

--------------------------------------------------------------------------------



 
(c)
If a Director or an Employee fails to meet all requirements established by the
Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

 
 
ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Vesting/Crediting/Taxes
 
3.1
Minimum Annual Deferral Amount.

 
For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Salary, Bonus, Commissions, LTIP Amounts and/or Director
Fees in the following minimum amounts for each deferral elected:
 
Deferral
Minimum Amount
Base Salary, Bonus, Commissions and/or LTIP Amounts
5% aggregate
Director Fees
5%

 
3.2
Maximum Deferral. 

 
 
(a)
Annual Deferral Amount.  For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Salary, Bonus, Commissions, LTIP
Amounts and/or Director Fees up to the following maximum percentages for each
deferral elected:

 
Deferral
Maximum Percentage
Base Salary
90%
Bonus
100%
Commissions
100%
LTIP Amounts
100%
Director Fees
100%



 
 
(b)
Short Plan Year.  Notwithstanding the foregoing, if a Participant first becomes
a Participant after the first day of a Plan Year, then to the extent required by
Section 3.3 and Code Section 409A and related Treasury Regulations, the maximum
amount of the Participant’s Base Salary, Bonus, Commissions, LTIP Amounts or
Director Fees that may be deferred by the Participant for the Plan Year shall be
determined by applying the percentages set forth in Section 3.2(a) to the
portion of such compensation attributable to services performed after the date
that the Participant’s deferral election is made.

 
8

--------------------------------------------------------------------------------



3.3
Timing of Deferral Elections; Effect of Election Form.  

 
 
(a)
General Timing Rule for Deferral Elections.  Except as otherwise provided in
this Section 3.3, in order for a Participant to make a valid election to defer
Base Salary, Bonus, Commissions, Director Fees and/or LTIP Amounts, the
Participant must submit an Election Form on or before the deadline established
by the Committee, which in no event shall be later than the December 31st
preceding the Plan Year in which such compensation will be earned.

 
Any deferral election made in accordance with this Section 3.3(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with
Section  3.3(d) below.
 
 
(b)
Timing of Deferral Elections for Newly Eligible Plan Participants.  A Director
or selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Bonus, Commissions, Director Fees and/or LTIP Amounts attributable
to services to be performed after such election, provided that the Participant
submits an Election Form on or before the deadline established by the Committee,
which in no event shall be later than 30 days after the Participant first
becomes eligible to participate in the Plan.

 
If a deferral election made in accordance with this Section 3.3(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period. 
 
Any deferral election made in accordance with this Section 3.3(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.
 
 
(d)
Timing of Deferral Elections for Performance-Based Compensation.  Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.  

 
In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.3(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation.  In no event shall a deferral
election submitted under this Section 3.3(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

9

--------------------------------------------------------------------------------



 
(e)
Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.  With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

 
Any deferral election(s) made in accordance with this Section 3.3(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
 
3.4
Withholding and Crediting of Annual Deferral Amounts.  For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary.  The Bonus, Commissions,
LTIP Amounts and/or Director Fees portion of the Annual Deferral Amount shall be
withheld at the time the Bonus, Commissions, LTIP Amounts or Director Fees are
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself.  Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.

 
3.5
Company Contribution Amount.

 
 
(a)
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year.  Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

 
 
(b)
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year.  The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year.  The Company Contribution Amount described in this Section 3.5(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

 
 
(c)
If not otherwise specified in the Participant’s employment or other agreement
entered into between the Participant and the Employer, the amount (or the method
or formula for determining the amount) of a Participant’s Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan in accordance with Section 1.27, no
later than the date on which such Company Contribution Amount is credited to the
applicable Annual Account of the Participant.

 
10

--------------------------------------------------------------------------------



3.6
Vesting.

 
 
(a)
A Participant shall at all times be 100% vested in the portion of his or her
Account Balance attributable to Annual Deferral Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7.

 
 
(b)
A Participant shall be vested in his or her Company Contribution Account in
accordance with the vesting schedule(s) set forth in his or her Plan Agreement,
employment agreement or any other agreement entered into between the Participant
and his or her Employer.  If not addressed in such agreements, the Company shall
determine the vesting schedule for Company Contribution Amounts at the time such
contribution is made to the Participant’s Company Contribution Account.

 
3.7
Crediting/Debiting of Account Balances.  In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant's
Account Balance in accordance with the following rules:

 
 
(a)
Measurement Funds.  The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Account Balance.  As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund.  Each such action will take effect as of the first day of the
first calendar quarter that begins at least 30 days after the day on which the
Committee gives Participants advance written notice of such change.

 
 
(b)
Election of Measurement Funds.  A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3 above, shall elect, on
the Election Form, one or more Measurement Fund(s) (as described in Section
3.7(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance.  If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion.  The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement
Fund.  If an election is made in accordance with the previous sentence, it shall
apply as of the first business day deemed reasonably practicable by the
Committee, in its sole discretion, and shall continue thereafter for each
subsequent day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence.  Notwithstanding the foregoing, the
Committee, in its sole discretion, may impose limitations on the frequency with
which one or more of the Measurement Funds elected in accordance with this
Section 3.7(b) may be added or deleted by such Participant; furthermore, the
Committee, in its sole discretion, may impose limitations on the frequency with
which the Participant may change the portion of his or her Account Balance
allocated to each previously or newly elected Measurement Fund.

 
 
(c)
Proportionate Allocation.  In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

 
11

--------------------------------------------------------------------------------



 
(d)
Crediting or Debiting Method.  The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.

 
 
(e)
No Actual Investment.  Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund.  In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves.  Without limiting the
foregoing, a Participant's Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 
3.8
FICA and Other Taxes.

 
 
(a)
Annual Deferral Amounts.  For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, Commissions
and/or LTIP Amounts that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount.  If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.8.

 
 
(b)
Company Contribution Amounts.  When a Participant becomes vested in a portion of
his or her Account Balance attributable to any Company Contribution Amounts, the
Participant’s Employer(s) shall withhold from that portion of the Participant’s
Base Salary, Bonus, Commissions and/or LTIP Amounts that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts.  If necessary, the Committee may reduce the
vested portion of the Participant’s Company Contribution Amount, as applicable,
in order to comply with this Section 3.8.

 
 
(c)
Distributions.  The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 
12

--------------------------------------------------------------------------------


 
ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies
 
4.1
Scheduled Distributions.  In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount, plus amounts credited or debited on that amount pursuant
to Section 3.7, in the form of a lump sum payment, calculated as of the close of
business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Scheduled Distribution”).  The
Benefit Distribution Date for the amount subject to a Scheduled Distribution
election shall be the first day of any Plan Year designated by the Participant,
which may be no sooner than 3 Plan Years after the end of the Plan Year to which
the Participant’s deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.

 
Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 30 day period commencing
immediately after the Benefit Distribution Date.  By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2008, the earliest Benefit Distribution Date
that may be designated by a Participant would be January 1, 2012, and the
Scheduled Distribution would be paid out during the 30 day period commencing
immediately after such Benefit Distribution Date.
 
4.2
Postponing Scheduled Distributions.  A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 30 day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2.  In
order to make such an election, the Participant must submit an Election Form to
the Committee in accordance with the following criteria:

 
 
(a)
The election of the new Benefit Distribution Date shall have no effect until at
least 12 months after the date on which the election is made;

 
 
(b)
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than 5 years
after the previously designated Benefit Distribution Date; and

 
 
(c)
The election must be made at least 12 months prior to the Participant's
previously designated Benefit Distribution Date for such Scheduled Distribution.

 
For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable.  Such an election
shall become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.
 
4.3
Other Benefits Take Precedence Over Scheduled Distributions.  Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 9, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.

 
4.4
Unforeseeable Emergencies.

 
13

--------------------------------------------------------------------------------



 
(a)
If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 5 through 9, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan.  The payout, if any, from the Plan shall not exceed the lesser of (i)
the Participant's vested Account Balance, calculated as of the close of business
on or around the Benefit Distribution Date for such payout, as determined by the
Committee in accordance with provisions set forth below, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution.  A Participant shall not be eligible to receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

 
If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 30 days
after such Benefit Distribution Date.  In addition, in the event of such
approval the Participant’s outstanding deferral elections under the Plan shall
be cancelled.
 
 
(b)
A Participant’s deferral elections under this Plan shall also be cancelled to
the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).

 
ARTICLE 5
Change in Control Benefit
 
5.1
Change in Control Benefit.  A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”).  The Benefit Distribution Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.

 
If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.
 
5.2
Payment of Change in Control Benefit.  The Change in Control Benefit, if any,
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee, and paid to the
Participant no later than 30 days after the Participant’s Benefit Distribution
Date.

 
ARTICLE 6
Retirement Benefit

14

--------------------------------------------------------------------------------



6.1
Retirement Benefit.  If a Participant experiences a Separation from Service that
qualifies as a Retirement, the Participant shall be eligible to receive his or
her vested Account Balance in either a lump sum or annual installment payments,
as elected by the Participant in accordance with Section 6.2 (the “Retirement
Benefit”).  A Participant’s Retirement Benefit shall be calculated as of the
close of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service; provided, however, if a Participant changes the form of
distribution for the Retirement Benefit in accordance with Section 6.2(b), the
Benefit Distribution Date for the Retirement Benefit shall be determined in
accordance with Section 6.2(b).  

 
6.2
Payment of Retirement Benefit.

 
 
(a)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of 5, 10 or 15 years.  If a
Participant does not make any election with respect to the payment of the
Retirement Benefit, then such Participant shall be deemed to have elected to
receive the Retirement Benefit as a lump sum.

 
 
(b)
A Participant may change the form of payment for the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

 
 
(i)
The election shall not take effect until at least 12 months after the date on
which the election is made;

 
 
(ii)
The new Benefit Distribution Date for the Participant’s Retirement Benefit shall
be 5 years after the Benefit Distribution Date that would otherwise have been
applicable to such benefit; and

 
 
(iii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Retirement
Benefit.

 
For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for the Retirement Benefit shall not be
considered to be made until the date on which the election becomes
irrevocable.  Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Retirement Benefit.  Subject to the
requirements of this Section 6.2(b), the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Retirement Benefit.
 
 
(c)
The lump sum payment shall be made, or installment payments shall commence, no
later than 30 days after the Participant’s Benefit Distribution Date.  Remaining
installments, if any, shall be paid no later than 30 days after each anniversary
of the Participant’s Benefit Distribution Date.

 
15

--------------------------------------------------------------------------------


 
ARTICLE 7
Termination Benefit
 
7.1
Termination Benefit. If a Participant experiences a Separation from Service that
does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in the form of a lump sum payment (the “Termination
Benefit”).  A Participant’s Termination Benefit shall be calculated as of the
close of business on or around the Benefit Distribution Date for such benefit,
which shall be the first day after the end of the 6-month period immediately
following the date on which the Participant experiences such Separation from
Service

 
7.2
Payment of Termination Benefit.  The Termination Benefit shall be paid to the
Participant no later than 30 days after the Participant’s Benefit Distribution
Date.

 
ARTICLE 8
Disability Benefit
 
8.1
Disability Benefit. If a Participant becomes Disabled prior to the occurrence of
a distribution event described in Articles 5 through 7, as applicable, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the “Disability Benefit”).  The Disability Benefit shall be
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date for such benefit, which shall be the date on which the
Participant becomes Disabled.

 
8.2
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 30 days after the Participant’s Benefit Distribution
Date.

 
ARTICLE 9
Death Benefit
 
9.1
Death Benefit.  In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive the Participant's unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”).  The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.

 
9.2
Payment of Death Benefit.  The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) no later than 30 days after the Participant’s Benefit
Distribution Date.

 
ARTICLE 10
Beneficiary Designation
 
10.1
Beneficiary.  Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 
10.2
Beneficiary Designation; Change; Spousal Consent.  A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent.  A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee's rules and procedures, as in effect from time to time.  If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant's spouse and returned to the Committee.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.  The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 
16

--------------------------------------------------------------------------------



10.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

 
10.4
No Beneficiary Designation.  If a Participant fails to designate a Beneficiary
as provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficia­ries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse.  If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

 
10.5
Doubt as to Beneficiary.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

 
10.6
Discharge of Obligations.  The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

 
ARTICLE 11
Leave of Absence
 
11.1
Paid Leave of Absence.  If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Partici­pant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.

 
11.2
Unpaid Leave of Absence.  If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employ­ment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan.  During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections.  However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.3 above.

 
17

--------------------------------------------------------------------------------


 
ARTICLE 12
Termination of Plan, Amendment or Modification
 
12.1
Termination of Plan.  Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future.  Accordingly, each Employer reserves the right to terminate the Plan
with respect to all of its Participants.  In the event of a Plan termination no
new deferral elections shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new company
contributions.  However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code Section 409A and
related Treasury Regulations, and additional amounts shall continue to credited
or debited to such Participants’ Account Balances pursuant to Section 3.7.  The
Measurement Funds available to Participants following the termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective.  In addition, following a Plan termination,
Participant Account Balances shall remain in the Plan and shall not be
distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan. Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Employer may provide that upon termination of the Plan, all Account Balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix). 

 
12.2
Amendment.  Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer.  Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant's vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective

 
12.3
Plan Agreement.  Despite the provisions of Sections 12.1, if a Participant's
Plan Agreement contains benefits or limitations that are not in this Plan
document, the Employer may only amend or terminate such provisions with the
written consent of the Participant.

 
12.4
Effect of Payment.  The full payment of the Participant’s vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.

 
ARTICLE 13
Administration
 
13.1
Committee Duties.  Except as otherwise provided in this Article 13, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint.  The members of the Committee need not be
members of the Board and may be Participants under this Plan.  The Committee
shall also have the discretion and authority to (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administra­tion of this
Plan, and (b) decide or resolve any and all ques­tions, including benefit
entitlement determinations and interpretations of this Plan, as may arise in
connection with the Plan.  Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself.  When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

 
18

--------------------------------------------------------------------------------



13.2
Administration Upon Change In Control. For purposes of this Plan, the Committee
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control.  Within one hundred and twenty (120) days following a Change in
Control, an independent third party “Administrator” may be selected by the
individual who, immediately prior to the Change in Control, was the Company’s
Chief Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”).  The Committee, as constituted prior to the Change in
Control, shall continue to be the Administrator until the earlier of (i) the
date on which such independent third party is selected and approved, or (ii) the
expiration of the one hundred and twenty (120) day period following the Change
in Control.  If an independent third party is not selected within one hundred
and twenty (120) days of such Change in Control, the Committee, as described in
Section 13.1 above, shall be the Administrator.  The Administrator shall
continue to have the discretionary power to determine all questions arising in
connection with the administration of the Plan and the interpretation of the
Plan and Trust including, but not limited to benefit entitlement determinations;
provided, however, upon and after the occurrence of a Change in Control, only
the Trustee shall have the power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or
Trust.  Upon and after the occurrence of a Change in Control, the Company must:
(1) pay all reasonable administrative expenses and fees of the Administrator;
(2) indemnify the Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of the Participants, and such other pertinent
information as the Administrator may reasonably require.  Upon and after a
Change in Control, the Administrator may be terminated (and a replacement
appointed) by the Trustee only with the approval of the Ex-CEO.  Upon and after
a Change in Control, the Administrator may not be terminated by the Company.

 
13.3
Agents. In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel.

 
13.4
Binding Effect of Decisions.  The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 
13.5
Indemnity of Committee.  All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

 
19

--------------------------------------------------------------------------------



13.6
Employer Information.  To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circum­stances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.

 
ARTICLE 14
Other Benefits and Agreements
 
14.1
Coordination with Other Benefits.  The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer.  The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 
ARTICLE 15
Claims Procedures
 
15.1
Presentation of Claim.  Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan.  If such a claim relates
to the contents of a notice received by the Claimant, the claim must be made
within 60 days after such notice was received by the Claimant.  All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.

 
15.2
Notification of Decision.  The Committee shall consider a Claimant's claim
within a reasonable time, but no later than 90 days after receiving the
claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial 90
day period.  In no event shall such extension exceed a period of 90 days from
the end of the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  The Committee shall notify the
Claimant in writing:

 
 
(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

 
 
(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 
 
(i)
the specific reason(s) for the denial of the claim, or any part of it;

 
20

--------------------------------------------------------------------------------



 
(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 
 
(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 
 
(iv)
an explanation of the claim review procedure set forth in Section 15.3 below;
and

 
 
(v)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 
15.3
Review of a Denied Claim.  On or before 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant's duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim.  The Claimant (or the
Claimant's duly authorized representative):

 
 
(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

 
 
(b)
may submit written comments or other documents; and/or

 
 
(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

 
15.4
Decision on Review.  The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim.  If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60 day period.  In no event shall such
extension exceed a period of 60 days from the end of the initial period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination.  In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:

 
 
(a)
specific reasons for the decision;

 
 
(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

 
 
(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 
 
(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

 
15.5
Legal Action.  A Claimant's compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

 
21

--------------------------------------------------------------------------------


 
ARTICLE 16
Trust
 
16.1
Establishment of the Trust.  In order to provide assets from which to fulfill
its obligations to the Participants and their Beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan (the “Trust”).  

 
16.2
Interrelationship of the Plan and the Trust.  The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan.  The provisions of the Trust shall govern the rights of
the Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust.  Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

 
16.3
Distributions From the Trust.  Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

 
ARTICLE 17
Miscellaneous
 
17.1
Status of Plan.  The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).  The Plan shall be
administered and interpreted (a) to the extent possible in a manner consistent
with the intent described in the preceding sentence, and (b) in accordance with
Code Section 409A and related Treasury guidance and Regulations.

 
17.2
Unsecured General Creditor.  Participants and their Bene­ficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer.  For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 
17.3
Employer's Liability.  An Employer's liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant.  An Employer shall have no obliga­tion to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 
17.4
Nonassignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transfer­able.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 
22

--------------------------------------------------------------------------------



17.5
Not a Contract of Employment.  The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between any Employer and the
Participant.  Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement.  Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer, either as an Employee or a Director, or to inter­fere with the right
of any Employer to discipline or discharge the Participant at any time.

 
17.6
Furnishing Information.  A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administra­tion of the Plan and the payments of benefits hereunder,
including but not limited to taking such physical examinations as the Committee
may deem necessary.

 
17.7
Terms.  Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 
17.8
Captions.  The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 
17.9
Governing Law.  Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of California
without regard to its conflicts of laws principles.

 
17.10
Notice.  Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

 
Trimble Navigation Limited
 
Attn: General Counsel – Urgent Notice
 
935 Stewart Drive
 
Sunnyvale, California 94085
 

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
 
17.11
Successors.  The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

 
17.12
Spouse's Interest.  The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

 
23

--------------------------------------------------------------------------------



17.13
Validity.  In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 
17.14
Incompetent.  If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person.  The Committee may require proof of minority, incompetence, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 
17.15
Domestic Relations Orders.  If necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

 
17.16
Insurance.  The Employers, on their own behalf or on behalf of the trustee of
the Trust, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose.  The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance.  The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

 
17.17
Distribution in the Event of Income Inclusion Under Code Section 409A.  If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.  

 
17.18
Deduction Limitation on Benefit Payments.  If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be delayed
as deemed necessary to ensure that the entire amount of any distribution from
this Plan is deductible.  Any amounts for which distribution is delayed pursuant
to this Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.7.  The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m).  In the event
that such date is determined to be after a Participant’s Separation from
Service, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.

 
24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has signed this Plan document as of
___________________, 2007.
 

 
“Company”  
 
Trimble Navigation Limited,  
 
a California corporation  
                 
By:
 
   
Title:
 
 


--------------------------------------------------------------------------------



APPENDIX A
 
LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE AVAILABLE IN
ACCORDANCE WITH NOTICE 2006-79
 
The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.
 
Opportunity to Make New (or Revise Existing) Distribution
Elections.  Notwithstanding the required deadline for the submission of an
initial distribution election under Articles 4, 5 and 6 of the Plan, the
Committee may, to the extent permitted by Notice 2006-79, provide a limited
period in which Participants may make new distribution elections, or revise
existing distribution elections, with respect to amounts subject to the terms of
the Plan, by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than December 31, 2007.  Any
distribution election(s) made by a Participant, and accepted by the Committee,
in accordance with this Appendix A shall not be treated as a change in either
the form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan.  If any distribution election submitted by a
Participant in accordance with this Appendix A either (a) relates to an amount
that would otherwise be paid to the Participant in 2007, or (b) would cause an
amount to be paid to the Participant in 2007, such election shall not be
effective.
 
 

--------------------------------------------------------------------------------
